DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/30/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. [Cheng hereinafter, US 11,081,298].
In regard to claim 1, Cheng discloses [in Figs. 4-6] a key structure [1a], comprises: a base plate [40] having at least one through hole [43]; a keycap [10], disposed on the base plate [40]; a restoration member [inner frame of 20, Fig. 5], disposed between the base plate [40] and the keycap [10]; a positioning element [30] engaged with the through hole [43]; and a rod [21] movably connecting the positioning element [30] and the keycap [10], wherein the keycap [10] is adapted to move in a lifting direction relative to the base plate [40]; wherein a projection area of the positioning element [30] on the base plate [40] along the lifting direction of the keycap [10] is larger than an area of the through hole [43], wherein the base plate [40] comprises a first position-limited portion [41] protruding from an edge of the through hole [43], and wherein the positioning element [30] covers an upper surface and a lower surface of the first position-limited portion [41].  
In regard to claim 2, Cheng discloses [in Figs. 4-6] the key structure as claimed in claim 1, wherein the base plate [40] has a recess [431], and the through hole [43] penetrates a bottom of the recess [431].  
In regard to claim 3, Cheng discloses [in Figs. 4-6] the key structure as claimed in claim 2, wherein the positioning element [30] fills the recess [431] and covers the bottom of the recess [431].  
In regard to claims 4 and 5, Cheng discloses [in Figs. 4-6] the key structure as claimed in claim 2, wherein the positioning element [30] comprises: 2a base [at 30, Fig. 5], wherein at least one portion of the base fills the recess [431]; and a positioning part [32] being connected to the base and protruding above an upper surface of the base plate [40]; wherein the base and the positioning part [32] are integrally formed in one piece, wherein the base has a first upper surface, the base plate [40] has a second upper surface, and the first upper surface is not lower than the second upper surface.  
In regard to claims 6 and 7, Cheng discloses [in Figs. 4-6] the key structure as claimed in claim 1, wherein the base plate [40] has a plurality of through holes [holes in 41], and the positioning element [30] connects the through holes, wherein the through holes are formed in the first position-limited portion [41], and the positioning element [30] fills the through holes and covers at least one portion of the first position-limited portion [41].  
In regard to claim 9, Cheng discloses [in Figs. 4-6] a key structure [1a], comprises: a base plate [40] comprising an engagement interface and a first position-limited portion [41], wherein the first position-limited portion [41] extends from a first edge of the engagement interface toward a middle portion of the engagement interface; a keycap [10] disposed on the base plate [40]; a restoration member [inner frame of 20, see Fig. 5], disposed between the base plate [40] and the keycap [10]; at least one positioning element [30] engaged with the engagement interface; and a rod [21] connecting the positioning element [30] and the keycap [10], wherein the positioning element [30] covers two opposite surfaces of the first position-limited portion [41].  
In regard to claim 10, Cheng discloses [in Figs. 4-6] the key structure as claimed in claim 9, wherein the base plate [40] further comprises a second position-limited portion [41], the second position-limited portion [41] is a notch extending from a second edge of the engagement interface away from a middle portion of the engagement interface, and the positioning element [30] fills the second position-limited portion.  
In regard to claim 11, Cheng discloses [in Figs. 4-6] the key structure as claimed in claim 9, wherein the first position-limited portion [41] is a rib protruding from the first edge.  
In regard to claim 12, Cheng discloses [in Figs. 4-6] the key structure as claimed in claim 9, wherein the first position-limited portion [41] and the first edge of the engagement interface are located on different horizontal planes.  
In regard to claim 13, Cheng discloses [in Figs. 4-6] the key structure as claimed in claim 9, wherein the base plate [40] has a mounting area and a peripheral area, the mounting area protrudes from an upper surface of the peripheral area, the keycap [10] is located on the mounting area, the positioning element [30] is fixed to the mounting area, and a bottom of the positioning element [30] is substantially aligned with a lower surface of the peripheral area or protrudes relative to the lower surface of the peripheral area.  
In regard to claim 14, Cheng discloses [in Figs. 4-6] the key structure as claimed in claim 9, wherein the keycap [10] is located between a keyboard module [adjacent module of keyboard, col. ,1, lines 13-19 and 43-45] and a pointing module [adjacent module of keyboard, col. ,1, lines 13-19 and 43-45], and the keyboard module and the key structure are arranged on the base plate [40].  
In regard to claim 15, Cheng discloses [in Figs. 4-6] the key structure as claimed in claim 9, wherein the restoration member [inner frame of 20, see Fig. 5] is located between two positioning elements [30].  
In regard to claim 16, Cheng discloses [in Figs. 4-6] a key structure [1a], comprises: a base plate [40] comprising an engagement interface and a first position-limited portion [41], wherein the first position-limited portion [41] extends from a first edge of the engagement interface toward an opposite second edge of the engagement interface; 4a keycap [10] disposed on the base plate [40]; a positioning element [30] engaged with the engagement interface, wherein a portion of an upper surface and a portion of a lower surface of the base plate [40] are connected with the positioning element [30]; and a connecting structure [20] disposed between the base plate and the keycap, wherein a side of the connecting structure [20] is coupled to the positioning element [30].  
In regard to claim 17, Cheng discloses [in Figs. 4-6] the key structure as claimed in claim 16, wherein the first position-limited portion[41] is a rib protruding from the first edge with a gap between one end thereof and the second edge.  
In regard to claim 18, Cheng discloses [in Figs. 4-6] the key structure as claimed in claim 16, wherein the base plate [40] comprises at least two through holes [431], and the first position-limited portion [41] connects two adjacent through holes.  
In regard to claim 19, Cheng discloses [in Figs. 4-6] the key structure as claimed in claim 16wherein the positioning element [30] comprises a positioning hole [30] with an opening [on the side surface of 32]  not facing the keycap [10], and the side of the connecting structure is disposed in the positioning hole [31].  
In regard to claim 20, Cheng discloses [in Figs. 4-6] the key structure as claimed in claim 16, wherein the positioning element [30] comprises a first part [pointed to at 30, see Fig. 5] and a second part [32] respectively below and above the lower surface of the base plate [40], and a thickness of the first part is less than a thickness of the second part.

Response to Arguments
Applicant’s arguments with respect to claims 1, 9 and 16 have been considered but are moot because the new ground of rejection does not rely on any interpretation of any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LHEIREN MAE A CAROC whose telephone number is (571)272-2730. The examiner can normally be reached Monday-Friday, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LHEIREN MAE A CAROC/            Primary Examiner, Art Unit 2833